--------------------------------------------------------------------------------











OPTION AGREEMENT
by and between
CAPSTONE COMPANIES, INC.
and
INVOLVE LLC


Dated effective as of June 27, 2016
 
 
 
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

   
Page
ARTICLE 1 OPTION TO PURCHASE
1
1.1
Grant of Option and Term
1
1.2
Duties Upon Exercise of Option
2
1.3
Failure to Exercise Option
2
ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF THE COMPANY
3
2.1
Authority, Validity, Effect and No Conflict
3
2.2
Consents
3
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER
3
3.1
Existence and Good Standing
3
3.2
Authority, Validity, Effect and No Conflict
3
3.3
Consents
4
3.4
Securities
4
ARTICLE 4 ADDITIONAL AGREEMENTS
4
4.1
Escrow
4
4.2
No Transfer of Securities without Entry Into Joinder Agreement
5
4.3
Waiver and Release
5
ARTICLE 5 MISCELLANEOUS
6
5.1
Assignment
6
5.2
Headings
6
5.3
Integration, Modification and Waiver
6
5.4
Construction
6
5.5
Severability
7
5.6
Notices
7
5.7
Governing Law
7
5.8
Jurisdiction and Venue
8
5.9
Waiver of Jury Trial
8
5.10
No Third Party Beneficiaries
8
5.11
Counterparts
9

ii

--------------------------------------------------------------------------------



OPTION AGREEMENT
This Option Agreement (this "Agreement"), effective this 27 day of June, 2016
(the "Effective Date"), is by and between Involve, LLC, a Florida limited
liability company ("Seller"), and Capstone Companies, Inc., a Florida
corporation (the "Company").  Seller and the Company are sometimes individually
referred to as a "Party," and collectively as the "Parties." Capitalized terms
not defined herein shall have the meaning set forth in the Purchase Agreement
(as defined below).
RECITALS
A. Seller owns 25,000,000 shares of the Company (the "Securities"), which
securities are evidenced by stock certificate number 2629-4 (the "Certificate");
B. Each of the Company, Neil Singer, an individual and an Affiliate of Seller
("Singer") and AC Kinetics, Inc., a Delaware limited liability company and an
Affiliate of Singer ("ACK") are concurrently entering into that certain
Securities Purchase Agreement (the "Purchase Agreement"), whereby Singer will
purchase all of the outstanding securities of ACK owned by the Company in
exchange for (1) the making by Singer to the order of the Company a promissory
note in the initial principal amount of $1,500,000 (the "Note"), provided that
following the closing of the transactions contemplated by the Purchase
Agreement, Singer shall assign to NLO Holdco, LLC, a Delaware limited liability
company and an Affiliate of Singer ("NLO"), and NLO shall assume, all of
Singer's rights and obligations under the Note, and NLO shall immediately
thereafter assign to ACK NLO, LLC, a Delaware limited liability company and an
affiliate of Singer and NLO ("Newco"), and Newco shall assume, all of NLO's
rights and obligations under the Note, and (2) the entry by Seller and the
Company into this Agreement; and
C. In connection with and as consideration for the entry by the Company, Singer
and ACK into the Purchase Agreement, the Parties desire to enter into this
Agreement that, among other things, grants to the Company an option to
repurchase the Securities subject to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
ARTICLE 1
OPTION TO PURCHASE
1.1 Grant of Option and Term.  Subject to the terms hereof and in reliance upon
the representations and warranties of the respective Parties contained herein:
(a)
Seller hereby grants to the Company options to repurchase the Securities at a
purchase price of $0.01 per share in five (5) increments of 5,000,000 shares
(each, an "Option" and collectively the "Options") for $50,000 per Option (the
"Exercise Price"), for a total purchase price of $250,000 in the aggregate if
all Options are exercised.

(b)
Each Option may be exercised or not by the Company in its sole discretion, by
written notice from the Company to Seller (each, an "Exercise Notice").  For the
avoidance of doubt, the Company's ability to exercise any Option is not
contingent upon the occurrence of any transaction involving Seller and/or any of
its Affiliates or any Affiliates of Neil Singer.

1

--------------------------------------------------------------------------------





(c)
Each unexercised Option shall terminate on the Termination Date (as defined
below).  For the avoidance of doubt, the Company may not exercise any Option
that has not been exercised before the expiration of the Option Period (as
defined below).

(d)
The following terms used in this Agreement shall have the meanings set forth
below:

(i)
The "First Exercise Date" means the first date that the Company exercises any
Option in accordance with the terms of this Agreement.

(ii)
The "Termination Date" means the earlier of (A) the twelve (12) month
anniversary of the First Exercise Date or (B) the thirty-six (36) month
anniversary of the Effective Date.

(iii)
The "Option Period" means the period between the Effective Date and the
Termination Date.

1.2 Duties Upon Exercise of Option; Option Closing.  If an Option is exercised
during the Option Period, then, within five days of receipt of the Exercise
Notice, subject to the terms and conditions of this Agreement, the Company will
repurchase from Seller, and Seller will sell, transfer, assign, convey and
deliver to the Company, free and clear of all Liens (other than any Liens
existing under securities Laws), all right, title and interest in, to and under
the Securities underlying such Option (the "Applicable Securities"). The total
consideration payable by the Company to Seller in consideration for the
Applicable Securities shall be the Exercise Price.  The closing of such
transaction (each, an "Option Closing") will take place at a location to be
mutually agreed between the Parties.  At each Option Closing, (a) the Company
shall (i) pay the Exercise Price to Seller; (ii) update the Company's stock
ledger to reflect the exercise of such Option and (iii) issue a new stock
certificate to the Escrow Agent, on behalf of Seller, reflecting Seller's true
and correct ownership in the Company following such Option Closing (each, a
"Revised Certificate") and cancel the Certificate or any Revised Certificate, as
applicable, upon receipt of such Certificate or Revised Certificate, as
applicable, from the Escrow Agent, and (b) the Parties shall instruct the Escrow
Agent to (i) surrender the Certificate or any Revised Certificate, as
applicable, to the Company for cancellation upon receipt of a Revised
Certificate, and (ii) hold the applicable Revised Certificate in Escrow pursuant
to Section 4.1.  Upon the final Option Closing, the Parties shall instruct the
Escrow Agent to release the Certificate or any Revised Certificate, as
applicable, to the Company.  In the event that the Company exercises each
Option, upon Seller's receipt of the Exercise Price at the final Option Closing,
Seller shall no longer have any rights to the Securities.  For the avoidance of
doubt, Seller shall execute and deliver to the Company, or cause to be executed
and delivered on behalf of Seller to the Company, such instruments and other
documents as the Company may reasonably request in order to implement the
transactions contemplated by this Agreement, including all further materials,
documents and instruments of conveyance, Transfer or assignment to effect,
record or verify the Transfer to, and vesting in the Company of, all right,
title and interest in and to the Applicable Securities at each Option Closing,
free and clear of Liens (other than Liens existing under Securities Laws), in
accordance with the terms of this Agreement.
1.3 Failure to Exercise Option.  This Agreement shall automatically terminate at
the end of the Option Period, even if the Company has not exercised each Option,
provided that if the Company has exercised an Option in accordance with Section
1.1 hereof, this Agreement shall not terminate until the date that is at least
five (5) days following the date of the Exercise Notice with respect to such
Option to permit the Parties to consummate the Option Closing in accordance with
Section 1.2 hereof.
2

--------------------------------------------------------------------------------





Notwithstanding the foregoing or anything to the contrary in this Agreement,
Section 1.2, this Section 1.3, Section 4.1, Section 4.3 and ARTICLE 5 shall
survive the termination of this Agreement.  For the avoidance of doubt, the
Company only has the right to exercise the Options during the Option Period.
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to Seller as of the Effective Date as
follows:
2.1 Authority, Validity, Effect and No Conflict.
(a)
The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the Florida.

(b)
The Company has all requisite power and authority to enter into and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby.  This Agreement has been duly approved by all requisite action and this
Agreement has been duly executed and delivered by the Company pursuant to all
necessary authorization and is the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
fraudulent conveyance and other similar Laws and principles of equity affecting
creditors' rights and remedies generally (the "General Enforceability
Exceptions").

(c)
Neither the execution of this Agreement by the Company, nor the performance by
the Company of its obligations hereunder will (i) violate or conflict with the
organizational or governing documents of the Company or any Law, Permit or
Order, (ii) violate, conflict with or result in a breach or termination of, or
otherwise give any Person additional rights or compensation under, or the right
to terminate or accelerate, or constitute (with notice or lapse of time, or
both) a default under the terms of any note, deed, mortgage, or other Contract
to which the Company is a party or by which any of its assets or properties are
bound or (iii) result in the creation or imposition of any Lien with respect to,
or otherwise have an adverse effect upon, its assets or properties.

2.2 Consents.  No Consent is required in connection with the execution and
delivery by the Company of this Agreement or the consummation of the
transactions contemplated hereby.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller hereby represents and warrants to the Company as of the Effective Date as
follows:
3.1 Existence and Good Standing.  Seller is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Florida.
3.2 Authority, Validity, Effect and No Conflict.
3

--------------------------------------------------------------------------------





(a)
Seller has all requisite authority and full legal capacity to enter into and
perform its obligations under this Agreement and to consummate the transactions
contemplated hereby. This Agreement has been duly approved by all requisite
action and has been duly executed and delivered by Seller pursuant to all
necessary authorization and is the legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, subject to the
General Enforceability Exceptions.

(b)
Neither the execution of this Agreement by Seller, nor the performance by Seller
of its obligations hereunder will violate or conflict with the organizational
documents of Seller or any Law, Permit or Order or any Contract to which Seller
is a party or by which Seller may be bound.

3.3 Consents.  No Consent is required in connection with the execution and
delivery by Seller of this Agreement or the consummation of the transactions
contemplated hereby.
3.4 Securities.  Seller owns the Securities, free and clear of any and all Liens
(other than any Liens existing under securities Laws).
ARTICLE 4
ADDITIONAL AGREEMENTS
4.1 Escrow.
(a)
On the date hereof, the Company and Seller, as applicable, shall deposit, and
Escrow Agent hereby acknowledges receipt of, the Certificate and duly executed
stock powers in blank with the Escrow Agent, to be held in escrow pending
written release by Seller and the Company in accordance with the terms hereof. 
Seller and the Company each hereby appoint the Escrow Agent to serve as, and the
Escrow Agent hereby agrees to act as, escrow agent, and to hold the Certificate
(and any Revised Certificate, as instructed by the Parties in accordance with
the terms of this Agreement) in escrow pursuant to the terms and conditions set
forth herein.  The Escrow Agent shall not release the Certificate or any Revised
Certificate except as directed in a writing signed by an authorized
representative of each of Seller and the Company directing the Escrow Agent to
release the Certificate or such Revised Certificate, as applicable, (i) to the
Company at an Option Closing pursuant to Section 1.2 (including for cancellation
following receipt of a Revised Certificate in accordance with Section 1.2), or
(ii) in the event that not all of the Options are exercised before the
expiration of the Option Period, to Seller.  All notices, requests, claims,
demands and other communications to the Escrow Agent hereunder shall be in
writing in accordance with the procedures set forth in Section 5.6 to the
following address: Nason Yeager Gerson White & Lioce, P.A., 3001 PGA Boulevard,
Suite 305, Palm Beach Gardens, Florida 33410, Attn: Michael D. Harris, Esq.  For
purposes of this Agreement, "Escrow Agent" means Nason Yeager Gerson White &
Lioce, P.A.

(b)
If, at any time, (i) there shall exist any dispute between Seller and the
Company with respect to the holding or disposition of all or any portion of the
Securities or any other obligations of the Escrow Agent hereunder or (ii) the
Escrow Agent is unable to determine, to the Escrow Agent's satisfaction, the
proper disposition of all or any portion of the Securities or the Escrow Agent's
proper actions with respect to its obligations hereunder, then the Escrow Agent
may, in its sole discretion, petition any court of competent jurisdiction
(including, for the avoidance of doubt, the Florida Circuit Court in and for
Palm Beach County, and if jurisdiction in the Florida Circuit Court shall be
unavailable, the federal courts of the U.S. sitting in the State of

4

--------------------------------------------------------------------------------





Florida, Southern District of Florida, and the Parties consent to such
jurisdiction and agree that matters submitted by the Escrow Agent to such courts
pursuant to this Section 4.1 may be heard and determined in such courts) for
instructions with respect to such dispute or uncertainty, and, to the extent
required or permitted by Law, release to such court, for holding and disposition
in accordance with the instructions of such court, all or any portion of the
Securities, after payment by the Parties to the Escrow Agent of all expenses
(including reasonable attorneys' fees and court costs) incurred by the Escrow
Agent in connection with the exercise of its rights hereunder.  The Escrow Agent
shall have no liability to Seller, the Company or any other person with respect
to any such disbursement into court, specifically including any Liability that
may arise, or be alleged to have arisen, out of or as a result of any delay in
the release of the Securities or any delay in or with respect to any other
action required or requested of the Escrow Agent.
(c)
Seller shall retain ownership of the Securities and shall be entitled to
exercise any and all voting rights pertaining to the Securities until the Option
Closing occurs with respect to such Securities.

4.2 No Transfer of Securities without Entry Into Joinder Agreement.  During the
Option Period, Seller shall not Transfer any Securities, and no such attempted
Transfer of the Securities shall be deemed completed, until the potential
Transferee shall have entered into a Joinder Agreement in the form attached
hereto as Exhibit A (the "Joinder Agreement").
4.3 Waiver and Release.
(a)
The Company, on behalf of itself, its Affiliates and each of their respective
heirs, administrators, executors, officers, directors, employees, stockholders,
partners, managers, members, agents and representatives, and the successors and
assigns of each (individually, a "Releasor", collectively, the "Releasors"),
FULLY AND FINALLY RELEASES, ACQUITS AND FOREVER DISCHARGES, AND COVENANTS NOT TO
SUE, the Seller and its respective Affiliates (and, to the extent they would be
liable in respect of their position with the foregoing, each of the present and
former officers, directors, stockholders, members, partners, managers,
representatives, employees, agents, Affiliates, subsidiaries, predecessors,
successors, assigns, beneficiaries, heirs, executors, insurers, personal
representatives and attorneys of the foregoing) (the "Released Parties") from or
for any and all Actions, Liens, Contracts, offers, Liabilities and compensation
of any kind or nature whatsoever, KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED,
FORESEEN OR UNFORESEEN, KNOWN OR UNKNOWN, DISCLOSED OR UNDISCLOSED, MATURED OR
UNMATURED, FIXED OR CONTINGENT, PAST, PRESENT OR FUTURE, IN LAW OR IN EQUITY
("Released Matters"), which Releasors presently have, have ever had or may
hereafter have against the Released Parties arising contemporaneously with or
prior to the Effective Date, or on account of or arising out of any matter,
cause or event occurring contemporaneously with or prior to the Effective Date
(including the entry into this Agreement); provided, however, that nothing
contained herein operates to release any obligations of Seller or any of its
Affiliates or any other Released Party arising under this Agreement. In
compliance with any Law which requires a specific release of unknown claims or
benefits, the Company acknowledges that this release includes a release of
unknown claims (except claims of fraud), and hereby expressly waives and
relinquishes any and all such claims, rights or benefits that such may have
which are unknown at the effective time of this release. Each Party understands
and agrees that if, hereafter, it discovers facts different from or in addition
to those that it now knows or believe to be true, that the waivers and releases
granted hereby will be and remain effective in all respects notwithstanding such
different or additional facts or the discovery of such facts except in the case
of claims of fraud.

5

--------------------------------------------------------------------------------





(b)
The Company further agrees not to institute any Action, and will not cooperate
or assist in any such Action, against the Released Parties, or any of them,
pursuing any Released Matter released pursuant to Section 4.3(a).

(c)
The Company represents that it has not assigned any Released Matter or potential
Released Matter against the Released Parties to any other Person.

(d)
It is understood and agreed that Seller (on behalf of itself and the other
Released Parties) does not admit any Liability regarding the matters released
hereby.

ARTICLE 5
MISCELLANEOUS
5.1 Assignment.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned by any Party without the prior
written consent of the other Parties; provided, however, that Seller may assign
this Agreement and any or all rights or obligations hereunder to any Affiliate
or Affiliates of Seller or any Person or Persons to which Seller or any of its
Affiliates sells, transfers, assigns or delegates all or any portion of its
business.  Upon any such permitted assignment, the references in this Agreement
to Seller shall also apply to any such assignees unless the context otherwise
requires.
5.2 Headings.  The headings contained in this Agreement are included for
purposes of convenience only and do not affect the meaning or interpretation of
this Agreement.
5.3 Integration, Modification and Waiver.  This Agreement, the Purchase
Agreement (and the Ancillary Agreements, as defined therein) together with the
Exhibits and Schedules delivered hereunder, constitutes the entire agreement
between the Parties and their Affiliates with respect to the subject matter
hereof and supersedes all prior understandings of the Parties.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by the Parties.  No waiver of any of the provisions of this Agreement
shall be deemed to be or shall constitute a continuing waiver.  No waiver shall
be binding unless executed in writing by the Party making the waiver.
5.4 Construction.  The Parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.  Any reference to any federal, state, local or foreign statute
or Law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  Unless the context clearly
indicates otherwise: (a) each definition herein includes the singular and the
plural, (b) each reference herein to any gender includes the masculine, feminine
and neuter where appropriate, (c) the words "include" and "including" and
variations thereof shall not be deemed terms of limitation, but rather shall be
deemed to be followed by the words "without limitation," (d) the words "hereof,"
"herein," "hereto," "hereby," "hereunder" and derivative or similar words refer
to this Agreement as an entirety and not solely to any particular provision of
this Agreement, (e) each reference in this Agreement to a particular Article,
Section, Exhibit or Schedule means an Article or Section of, or an Exhibit or
Schedule to, this Agreement, unless another agreement is specified, (f) unless
otherwise specified, any definition of or reference to any Contract, instrument,
document or Law shall be construed as referring to such Contract, instrument,
document or Law as it may from time to time be amended, supplemented, renewed,
restated or otherwise modified, and (g) all references to "$" or "Dollars" shall
mean U.S. Dollars.
6

--------------------------------------------------------------------------------





5.5 Severability.  If any provision of this Agreement or the application of any
provision of this Agreement to any Party or circumstance is, to any extent,
adjudged invalid or unenforceable, the application of the remainder of such
provision to such Party or circumstance, the application of such provision to
other Parties or circumstances, and the application of the remainder of this
Agreement shall not be affected thereby.
5.6 Notices.  All notices and other communications required or permitted under
this Agreement must be in writing and shall be deemed to have been duly given
and delivered (a) when delivered in person, (b) when sent by electronic mail
transmission (with read receipt confirmed), (c) one Business Day after having
been dispatched by a nationally recognized overnight courier service or (d) upon
tender by the U.S. Post Office after being sent by registered or certified mail,
return receipt requested, postage prepaid, to the appropriate Party at the
following address or facsimile number:
If to Seller:
Involve, LLC
20 Bedford Road
Armonk, New York 10504
Attention: Neil Singer, PhD
Facsimile No.: (914) 816-1221
Email: nsing@ackinetics.com


with a copy to (which will not constitute notice):
Sherman, Wells, Sylvester & Stamelman LLP
210 Park Avenue
Florham Park, New Jersey 07932
Fax: (973) 845-2546
Attention: Andrew J. Stamelman, Esq.
Email: astamelman@shermanwells.com


If to the Company:
Capstone Companies, Inc.
350 Jim Moran Boulevard
Deerfield Beach, Florida  33442
Attention: Stewart Wallach, Aimee Gaudet and Gerry McClinton
Email:swallach@capstoneindustries.com; aimee@capstonecompaniesinc.com;
gmcclinton@capstoneindustries.com


Any Party may change its address, electronic mail address or facsimile number
for the purposes of this Section 5.6 by giving notice to the other Parties as
provided in this Agreement.
5.7 Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the Laws of the State of Delaware without regard to
principles of conflicts of law.
7

--------------------------------------------------------------------------------





5.8 Jurisdiction and Venue.  Each of the Parties acknowledges and agrees that
this Agreement involves at least $100,000, and that it has been entered into in
express reliance on Section 2708 of the Delaware Code.  Except as otherwise set
forth with respect to the Escrow Agent in Section 4.1(b), each of the Parties
hereby irrevocably and unconditionally, for itself and its property, submits to
the exclusive jurisdiction of the Delaware Court of Chancery (and if
jurisdiction in the Delaware Court of Chancery shall be unavailable, the federal
courts of the U.S. sitting in the State of Delaware), and any appellate court
from any thereof, in any judicial proceeding brought against any of the Parties
in connection with any controversy or claim arising out of or relating to this
Agreement, or the breach hereof or thereof (each, a "Proceeding") and agrees
that all claims in respect of any such Proceeding may be heard and determined in
any such court, and each of the Parties hereby irrevocably and unconditionally
(a) agrees not to commence any such Proceeding or other Action except in the
Delaware Court of Chancery (and if jurisdiction in the Delaware Court of
Chancery is unavailable, the U.S. federal courts sitting in the State of
Delaware, and if jurisdiction in any of the foregoing courts is unavailable, any
U.S. federal or state court in which jurisdiction and venue are proper), (b)
agrees that any claim in respect of any such Proceeding may be heard and
determined in the Delaware Court of Chancery (and if jurisdiction in the
Delaware Court of Chancery is unavailable, the U.S. federal courts sitting in
the State of Delaware, and if jurisdiction in any of the foregoing courts is
unavailable, any U.S. federal or state court in which jurisdiction and venue are
proper), and any appellate court from any thereof, (c) waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any such Proceeding in the Delaware
Court of Chancery (and if jurisdiction in the Delaware Court of Chancery is
unavailable, the U.S. federal courts sitting in the State of Delaware, and if
jurisdiction in any of the foregoing courts is unavailable, any U.S. federal or
state court in which jurisdiction and venue are proper), and (d) waives, to the
fullest extent it may legally and effectively do so, the defense of an
inconvenient forum to the maintenance of such Proceeding in the Delaware Court
of Chancery (and if jurisdiction in the Delaware Court of Chancery is
unavailable, the U.S. federal courts sitting in the State of Delaware, and if
jurisdiction in any of the foregoing courts is unavailable, any U.S. federal or
state court in which jurisdiction and venue are proper).
5.9 Waiver of Jury Trial.  EACH OF THE PARTIES WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED ON, OR ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.  EACH OF THE PARTIES HEREBY AGREES THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT THE PARTIES MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT
WITH ANY COURT AS EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.
5.10 No Third Party Beneficiaries.  This Agreement is for the sole benefit of
the Parties and the Released Parties and their respective successors and
permitted assigns and nothing herein express or implied shall give or be
construed to give to any Person, other than the Parties and the Released Parties
and such respective successors and permitted assigns, any legal or equitable
right or remedy of any nature whatsoever hereunder.
8

--------------------------------------------------------------------------------





5.11 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Signatures transmitted by facsimile or
electronic mail shall be deemed originals for purposes of this Agreement.
[Remainder of Page Intentionally Left Blank]
9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused its duly authorized representative to
execute this Agreement effective as of the day and year first above written.
CAPSTONE COMPANIES, INC.
a Florida corporation


By: /s/ James G. McClinton
Name: James G. McClinton
Title: C.F.O.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused its duly authorized representative to
execute this Agreement effective as of the day and year first above written.
INVOLVE LLC
A Florida limited liability company


By: /s/ Neil Singer
Name: Neil Singer
Title: Member

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Escrow Agent has caused its duly authorized
representative to execute this Agreement solely for the purposes of Section 4.1
and ARTICLE 5 effective as of the day and year first above written.
NASON YEAGER GERSON WHITE & LIOCE, P.A.


By: /s/ Michael D Harris
Name: Michael D Harris
Title: Director

--------------------------------------------------------------------------------



EXHIBIT A


FORM OF JOINDER AGREEMENT
Reference is made to that certain Option Agreement dated June 27, 2016 among
Capstone Companies, Inc. and Involve LLC (the "Option Agreement").


In accordance with the Option Agreement, and in consideration of the
undersigned's receipt of 100 membership interests of the Company, the
undersigned agrees that he has read the Option Agreement, and he agrees to
become a party to the Option Agreement and agrees to be bound thereby as if an
original party thereto.




DATED ______________________, 20___.



     
Witness
 
Name:





ACCEPTED:


CAPSTONE COMPANIES, INC.






By:  /s/ James G. McClinton
      Name: James G. McClinton
      Title: C.F.O.


 
 

--------------------------------------------------------------------------------